DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Response to Amendment
The amendment received July 18, 2022 (“Amendment”) has been entered. 

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Examiner notes, the Arguments/Remarks are lengthy in nature, thus Examiner will be address each Argument by page# and section referenced by the Applicant in pages 11-18.
First on, pg. 11-14, Applicant argues in reference to i) the claims are integrated into a practical application. Applicant states that amended claim 1 recites a “practical application”  by forecasting a service life and remaining life of a fuel cell by "completing activation of the fuel cell," "measuring a first polarization curve of the fuel cell," "measuring a second polarization curve of the fuel cell after the fuel cell runs for a preset time," and "acquiring the service life and remaining life of the fuel cell through forecasting formulas" which rely on target points from the first polarization curve and the second polarization curve, an attenuation percentage or a current or power of the fuel cell, and a voltage attenuation rate or a current attenuation time constant, and ultimately "stopping the fuel cell after the fuel cell runs for the remaining life." Examiner disagrees. The claim recites a mathematical formula, and further recites limitations directed to gathering data, i.e. forecasting a service life and remaining life.., determining a first target point…, measuring a second polarization curve…etc. The amended claim 1 recite the life of the fuel cell ends when the preset current attenuation percentage is reached however what is done with the data that is gathered and collected from the polarization curves.  The formulas do not further teach how and at what point to stop the fuel cell, i.e. what are the values of the data points that are needed to know when to end the fuel cell. The claims do not recite after the data is collected, how the forecasting a service life and remaining life is determined. The amended language stating the “stopping the fuel cell after the fuel cell runs for the remaining life, does not further overcome that the claims are integrated into practical application”. Thus, this argument is moot.
Next, Applicant argues on p. 12-13, The claims recite ii) a technological improvement. Here, Applicant provided a few references to illustrate the present application solves the issues of the prior art and therefore describes a specific solution to a technological problem and is directed to a specific improvement to computer related fields (Arguments from 1/28/2022). Applicant further amended the claims and indicates the argues the claims recite a technological improvement (Arguments 7/18/2022). Examiner disagrees that based on the information provided by the Applicant, the instant application and the claims suggests a technological improvement over the prior art. It is not clear, what part/limitations (i.e formula recited in the claim) of the claim actually recite the technological improvement. The claim recites two different mathematical formulas that suggests in which the data is gathered from these formulas; which of the two different formulas that are presented to calculate tL – the forecasted service life of the fuel cell, provides the technological improvement.  A clarification is further required to understand what formula actually is used to provide such improvement. Examiner could not understand which of the formulas lead to the technological improvement. Which of the two formulas are representative of applicant’s improvement? And which formula results in the data provided in the table below   It is not clear, which one is related to Table 1 (showing improvements) below? 

    PNG
    media_image1.png
    242
    783
    media_image1.png
    Greyscale

Based on the current argument, Examiner is not convinced in regards to the technological improvement argument.
	Next, Applicant argues on p. 13-14, iii) the claims are analogous to Example 40. Here, Applicant states, the method effectively improves accuracy of the forecast, does not require a long-term test, and can be applied to various types of fuel cells and therefore analogous to the network device's processing of network data traffic for determining abnormal network conditions because the present application provides a specific improvement over prior prediction methods. Examiner notes, that when you stop the fuel cell based on two curves [noted from PG pub para 0022] that are created from a few measurements. Instead you don’t stop when you meet a certain value after repeatedly taking measurements. The claims are directed to an abstract idea as they recite limitations directed to measuring/gathering data which does not integrate the abstract idea into the claim in a meaningful way and is not patent eligible. Thus, this point is moot. 
	Therefore, the rejection is accordingly maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claims  are directed to judicial exceptions (i.e. abstract ideas) and the claims as a whole does not integrate the exceptions into a practical application or amount to significantly more than  the exceptions. The claim recites a fuel testing platform i.e. a generic computer which recites instruction to apply the abstract idea of intermediated settlement thus, the claims are ineligible because they are directed to a judicial exception. Alice Corp., 573 U.S. at 225-27, 110 USPQ2d at 1984. MPEP 2106. Specifically, the claim(s) recite(s) a mathematical formula, i.e. the  “forecasting formula” in claims 1, and 6.  The limitation of claims 1, 6, and 11 to determining the service life and remaining life is a mental step and is determined using an attenuation percentage. Further, the steps of claims 1, 6, and 11 that recite “measuring a first and second polarization curve” are not measurements using a measuring device, but are obtained either plotting data or selecting points from a curve, i.e. in Fig. 2 of the specification. 
This judicial exceptions discussed above are not integrated into a practical application. The limitations discussed above are used to forecast the service life and remaining life of the fuel cell, but once the service life and remaining life of the fuel cell haven been forecasted, nothing additional is done with the information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of completing activation of the fuel cell, as recited in claims 1, 6, and 11, is a well understood, routine and conventional step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); Stopping the fuel cell is nothing more than applying the abstract idea (i.e. determining and measuring, data gathering) and does not integrate the abstract idea into the claim in a meaningful way. Thus, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of completing activation of the fuel cell amounts to no more what is well understood routine and conventional step in the field of endeavor. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 6, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite, in part “on a fuel cell testing platform for activation of the fuel cell” and “stopping the fuel cell after the fuel cell runs for the remaining life,” this is not supported in the specification. Examiner has reviewed the specification in its entirety and notes that the specification does not teach or suggest a fuel cell testing platform and stopping the fuel cell in the context of the limitations recited in claims 1, 6 and 11. Applicant may overcome this rejection by either providing support for this limitation or removing this limitation.

Claims 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, claims 1, 6, and 11 recites “determining an endpoint of life according to an attenuation percentage at a constant voltage,” which is not properly described in the application as filed. Examiner does not understand how the attenuation percentage is calculated and what other factors/variables are needed to achieve the attenuation percentage. The specification further does not explain how the attenuation percentage is calculate thus Claims 1, 5-6, 10-11 and 15 do not comply with the written description requirement.

The examiner finds that claims 1, 6, and 11 lack written description because the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed (see MPEP 2163.03 V).

Examiner has interpreted this limitation to the best of their ability. The claim will be rejected using prior art that identifies the use of an attenuation percentage in the fuel cell technology using various factors that will be noted in the rejection below.
Applicant may overcome this rejection by amending the claims to further define the limitations and the additional factors that are needed to calculate the attenuation percentage in view of the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps for determining the attenuation percentage is not taught in the specification in order for the skilled artisan to determine how the attenuation percentage is calculated. Applicant states the attenuation percentage is a preset value, however it is unclear how the fuel cell ends depending on this preset value, what factors contribute to reaching the preset value of the attenuation percentage.

It is further noted, in regards to all the 112 rejections noted above, the Examiner has used the specification to interpret the claims to the best of their ability and will be noted accordingly in the rejection below.

Appropriate action is required.

It is further noted, because amended claims 1,6 and 11 recite limitations that are rejected with issues described above, these make the scope of the claims unclear and thus the Examiner cannot perform a complete search or assess prior art to read on these claims.  Therefore, there is no prior art rejection for these claims. This does not mean that these claims are allowable, it means the scope is completely unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsinghua CN105552405A (used English translation of CN105552405B) and further in view of Yang (English translation of CN101144850A).
Regarding claim 1, Tsinghua teaches a method for improving the activation efficiency of a fuel cell [p.1 line 12-13]. Tsinghua teaches using a constant voltage and a voltage scanning method for testing a battery polarization curve [p. 2 line 30-41; i.e. a method for improving the activation efficiency of a fuel cell, comprising a constant voltage activation treatment], completing activation of the fuel cell, and then measuring a first polarization curve of the fuel cell [p. 2 line 35-37; i.e. polarization curve I]; not less than 200 hours;
measuring a second polarization curve of the fuel cell after the fuel cell runs for a preset time [line 42-43; i.e polarization curve II]. It is further noted, Tsinghua teaches the voltage polarization method is used to quickly measure the polarization curve of the battery, and this is used as a characterization method of the degree of activation of the battery, so that the activation process can be controlled, and the battery cannot be fully activated due to the short activation time [p. 3 lines 16-19; p.4, line 4-38]. Thus, Tsinghua teaches how the first and second polarization curves are measured and meets the claimed limitations.
Tsinghua  teaches determining a first target point and a second target point on the first polarization curve, which correspond to different voltages and currents, respectively; 
determining a third target point on the second polarization curve according to the first target point, and determining a fourth target point on the second polarization curve according to the second target point [polarization curve III and IV; p. 2 lines 45-55].
Tsinghua is silent in regards to determining the life of the fuel cell ends according to an attenuation percentage and acquiring the service life and remaining life of the fuel cell through a forecasting formula.  
Yang teaches a rapid measurement method and device for fuel cell voltage attenuation [p. 5 line 16]. Further, Yang teaches the characterization of the selected fuel cell life/durability of the present invention is the fuel cell voltage attenuation/power attenuation. Power is indirectly obtained by voltage and current; the voltage range to be measured is reduced, and the effects of complex unknown factors are eliminated and reduced [p. 5 lines 54-56]. Yang teaches how the voltage attenuation is measured using the voltage formula taught on pg. 6-7 and throughout the disclosure in detail. As noted, above, the Examiner is uncertain how the instant application calculates the attenuation percentage, however based on the teaching disclosed by Yang in regards to obtaining the voltage attenuation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsinghua and manipulate the polarization curves measurements (which also uses voltage to determine the measurements for the polarization curves) taught by Tsinghua and further use this data to come up with the claimed attenuation percent to determine the service life and remaining life of the fuel cell. The motivation for doing so would have been to determine a method to determine the life span of a fuel cell and the fuel cell life/durability [p. 3 lines 6-8]
Regarding claim 5, modified Tsinghua teaches the method according to claim 1, wherein the fuel cell comprises a proton exchange membrane fuel cell, a direct methanol fuel cell and a solid oxide fuel cell [Tsinghua  p. 1 line 18 i.e. proton exchange membrane fuel cell].  

Regarding claim 6, Tsinghua teaches a method for improving the activation efficiency of a fuel cell [p.1 line 12-13]. Tsinghua teaches using a constant voltage and a voltage scanning method for testing a battery polarization curve [p. 2 line 30-41; i.e. a method for improving the activation efficiency of a fuel cell, comprising a constant voltage activation treatment], complete activation of the fuel cell, and then measure a first polarization curve of the fuel cell [p. 2 line 35-37; i.e. polarization curve I]; measuring a second polarization curve of the fuel cell after the fuel cell runs for not less than 200 hours [line 42-43; i.e polarization curve II]. 
Tsinghua teaches determine a first target point and a second target point on the first polarization curve, which correspond to different voltages and currents, respectively;
determine a third target point on the second polarization curve according to the first target point, and determine a fourth target point on the second polarization curve according to the second target point; [polarization curve III and IV; p. 2 lines 45-55]. 
It is further noted, Tsinghua teaches the voltage polarization method is used to quickly measure the polarization curve of the battery, and this is used as a characterization method of the degree of activation of the battery, so that the activation process can be controlled, and the battery cannot be fully activated due to the short activation time [p. 3 lines 16-19; p.4, line 4-38]. Thus, Tsinghua teaches how the first and second polarization curves are measured and meets the claimed limitations.

Tsinghua is silent in regards to a processor; and a memory for storing instructions executable by the processor and the processor configured to operate as claimed above;  forecasting the remaining life according to an attenuation percentage and acquiring a voltage attenuation rate or a current attenuation time constant of the fuel cell, and acquiring the service life and remaining life of the fuel cell through a forecasting formula.  
Yang teaches a rapid measurement method and device for fuel cell voltage attenuation [p. 5 line 16]. Further, Yang teaches a processor [p. 3 line 19] the characterization of the selected fuel cell life/durability of the present invention is the fuel cell voltage attenuation/power attenuation. Power is indirectly obtained by voltage and current; the voltage range to be measured is reduced, and the effects of complex unknown factors are eliminated and reduced [p. 5 lines 54-56]. Yang teaches how the voltage attenuation is measured using the voltage formula taught on pg. 6-7 and throughout the disclosure in detail. As noted, above, the Examiner is uncertain how the instant application calculates the attenuation percentage, however based on the teaching disclosed by Yang in regards to obtaining the voltage attenuation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsinghua and manipulate the polarization curves measurements (which also uses voltage to determine the measurements for the polarization curves) taught by Tsinghua and further use this data to come up with the claimed attenuation percent taught by Yang to forecast the remaining life  of a fuel cell using the processor as claimed above. The motivation for doing so would have been to have a processor manipulate the data points to determine a method to determine the life span of a fuel cell and the fuel cell life/durability [p. 3 lines 6-8]. 
2PIDE3183190PUS
Regarding claim 10, modified Tsinghua teaches the device according to claim 6, wherein the fuel cell comprises a proton exchange membrane fuel cell, a direct methanol fuel cell and a solid oxide fuel cell.  [Tsinghua -p. 1 line 18 i.e. proton exchange membrane fuel cell].  

Regarding claim 11, Tsinghua teaches a method for improving the activation efficiency of a fuel cell [p.1 line 12-13]. Tsinghua teaches using a constant voltage and a voltage scanning method for testing a battery polarization curve [p. 2 line 30-41; i.e. a method for improving the activation efficiency of a fuel cell, comprising a constant voltage activation treatment], completing activation of the fuel cell, and then measuring a first polarization curve of the fuel cell [p. 2 line 35-37; i.e. polarization curve I]; measuring a second polarization curve of the fuel cell after the fuel cell runs for not less than 200 hours [line 42-43; i.e polarization curve II]. It is further noted, Tsinghua teaches the voltage polarization method is used to quickly measure the polarization curve of the battery, and this is used as a characterization method of the degree of activation of the battery, so that the activation process can be controlled, and the battery cannot be fully activated due to the short activation time [p. 3 lines 16-19; p.4, line 4-38]. Thus, Tsinghua teaches how the first and second polarization curves are measured and meets the claimed limitations.
determining a first target point and a second target point on the first polarization curve, which correspond to different voltages and currents, respectively;
determining a third target point on the second polarization curve according to the first target point, and determining a fourth target point on the second polarization curve according to the second target point; [polarization curve III and IV; p. 2 lines 45-55].  

Tsinghua is silent in regards to a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, causes the terminal to perform a method for forecasting a service life and a remaining life of a fuel cell;  determining an endpoint of life according to an attenuation percentage and acquiring a voltage attenuation rate or a current attenuation time constant of the fuel cell, and acquiring the service life and remaining life of the fuel cell through a forecasting formula.  
Yang teaches a rapid measurement method and device for fuel cell voltage attenuation [p. 5 line 16]. Further, Yang teaches a processor [p. 3 line 19; refers to non-transitory computer-readable storage] the characterization of the selected fuel cell life/durability of the present invention is the fuel cell voltage attenuation/power attenuation. Power is indirectly obtained by voltage and current; the voltage range to be measured is reduced, and the effects of complex unknown factors are eliminated and reduced [p. 5 lines 54-56]. Yang teaches how the voltage attenuation is measured using the voltage formula taught on pg. 6-7 and throughout the disclosure in detail. As noted, above, the Examiner is uncertain how the instant application calculates the attenuation percentage, however based on the teaching disclosed by Yang in regards to obtaining the voltage attenuation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsinghua and manipulate the polarization curves measurements (which also uses voltage to determine the measurements for the polarization curves) taught by Tsinghua and further use this data to come up with the claimed attenuation percent taught by Yang to forecast the remaining life according fuel cell using the processor as claimed above. The motivation for doing so would have been to have a processor manipulate the data points to determine a method to determine the life span of a fuel cell and the fuel cell life/durability [p. 3 lines 6-8]. 

Regarding claim 15, modified Tsinghua teaches the non-transitory computer-readable storage medium according to claim 11, wherein the fuel cell comprises a proton exchange membrane fuel cell, a direct methanol fuel cell and a solid oxide fuel cell. [Tsinghua -p. 1 line 18 i.e. proton exchange membrane fuel cell].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729